Citation Nr: 1822041	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-09 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of $301.57 for books and supplies under the Post-9/11 GI bill, to include whether the debt was properly created.


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The appellant is the spouse of the Veteran who has served on active duty for more than twenty years since July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision letter of the VA Regional Office (RO) in Muskogee, Oklahoma.  The case was certified to the Board by the RO in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that VA's finding that she was overpaid $301.57 for school books and materials is erroneous or, if the debt was properly created, that it should be waived due to hardship.

In November 2011, the appellant was granted transfer of education benefits under the Post-9/11 GI Bill so that she could attend a cosmetology program scheduled to last from December 6, 2011 to February 9, 2013.  She was granted $9,000 in education benefits for tuition and $1,173 for books and supplies.

In October 2012, the appellant notified VA that she had successfully finished her program early, on October 20, 2012.  The appellant has explained that because her husband, who was still then on active duty, was scheduled to be transferred in early 2013, she attended extra classes in order to accelerate her program and graduate early.  VA notified the appellant in November 2012 that due to finishing her program early, she had been overpaid $2,313.68 for tuition and $301.57 for books and supplies.

In July 2013, a supplemental statement of the case was issued which found that a debt of $2,313.68 was not validly created, presumably because a review of the evidence had shown that the appellant's early graduation had not altered the cost of her tuition.  It stated, however, that the appellant's debt of $301.57 was still valid.

It is unclear to the Board that the appellant's early graduation would have actually reduced the cost of her books and supplies for the program.  Indeed, it appears that she took the same number of classes initially reported, but was able to attend them in a more compressed period of time.  Equity and good conscience seems to suggest that such expenses would be the same, even if the appellant managed to complete her course work three and a half months early.  Hence, the basis for the debt must be explained in further detail.

Even if the debt was properly created, indebtedness due to overpayment can be waived under certain circumstances.  While the July 2013 supplemental statement of the case stated that the appellant had not requested a waiver, the Board finds that her December 2012 notice of disagreement, in addition to contesting the validity of the debt, does constitute a request for a waiver of the overpayment.  She wrote that she requested that she be "exempted" from repayment of the overpayment, which clearly indicates that she desires that the debt, if found to be valid, be waived.  This request for a waiver was properly made within two years of the notice of overpayment, and must be considered by the agency of original jurisdiction before it can be adjudicated by the Board.

Recovery of overpayment of any benefit made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.963(a) (2017).  

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C. § 5302; 38 C.F.R. § 1.965(a) (2017).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  Id. 

The Board therefore remands this issue so that the validity of the debt can be again reviewed, including providing the appellant with an exact accounting of how the $301.57 debt was calculated under 38 C.F.R. § 21.9640 (2017) and any other regulations that may pertain to this determination, and the appellant can be provided with an opportunity to submit a Financial Status Report and any other information which would demonstrate hardship.  The agency of original jurisdiction should then adjudicate whether there may be waiver of the overpayment under the principles of equity and good conscience.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she complete a Financial Status Report, to include reporting any information which would indicate that paying back the $301.57 overpayment would cause her a financial hardship.

2. Thereafter, readjudicate whether an overpayment of educational benefits for books and supplies in the amount of $301.57 was properly created, and provide the appellant with an accounting of how the $301.57 amount was calculated under 38 C.F.R. § 21.9640 and any other applicable regulation.  The RO must address how finishing early reduced the appellant's need for the same books and supplies for courses that were completed earlier.   

If it is found that the debt was properly created, the agency of original jurisdiction must then adjudicate whether the appellant is entitled to a waiver of recovery of the overpayment, with full consideration of the regulations under 38 C.F.R. §§ 1.963 and 1.965, and consideration of whether "equity and good conscience" calls for a need for reasonableness and moderation in relation to the facts and circumstances in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

